Citation Nr: 0708209	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-12 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had recognized guerilla service from 
December 1944 to April 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that rating decision, the RO 
denied service connection for the cause of the veteran's 
death, and the appellant appealed to the Board.  

In a March 2003 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2004 order, the Court 
granted a Joint Motion for Remand filed by the parties, 
vacated the Board's March 2003 decision, and remanded the 
matter for action consistent with the Joint Motion for 
Remand.  In September 2004, the Board remanded the case to 
the VA Appeals Management Center (AMC), and the AMC has now 
returned the case to the board for further appellate 
consideration.  

As noted above, this appeal arises from the appellant's 
disagreement with a March 2003 rating decision.  Review of 
the record shows that the RO had previously denied 
entitlement to service connection for the cause of the 
veteran's death as not well grounded in a rating decision 
dated in May 2000.  In a letter dated May 26, 2000, the RO 
provided the appellant veteran with notice of that decision 
and informed her of her appellate rights.  She did not 
appeal, and the decision became final under 38 U.S.C.A. 
§ 7104 (West 2002).  In June 2001, the appellant stated she 
wanted to reopen the claim, and in a letter dated in 
June 2001, the RO notified the appellant that she should 
submit new and material evidence to reopen her claim.  

Then, in an October 2001 letter to the appellant, the RO said 
it was going to review the claim because The Veterans Claims 
Assistance Act of 2000 (VCAA) required it to review certain 
claims that had been previously denied as not well grounded.  
The RO went on to deny the claim on the merits in its 
March 2002 rating decision stating that it was conducting an 
authorized review under the guidelines of the VCAA.  The 
Board acknowledges that section 7(b) of the VCAA provides for 
readjudication of certain claims "as if the denial or 
dismissal had not been made," provided a timely request is 
filed by the claimant or on the Secretary's own motion.  It 
appears that it is that section of the VCAA on which the RO 
relied.  The Board notes, however, that section 7(b) applies 
only to denials or dismissal that became final between 
July 14, 1999, and November 9, 2000.  See Pub. L. No. 106-
475, § 7, 114 Stat. At 2099-2100.  In this case, the 
appellant did not file a notice of disagreement with the May 
2000 rating decision that originally denied the claim for 
service connection for the cause of death.  That decision 
became final May 26, 2001, one year after the RO notified the 
appellant of the decision and informed her of her appellate 
rights.  38 U.S.C.A. § 7104.  The date the decision became 
final, May   28, 2001, does not fall within the July 14, 
1999, to November 9, 2000, period, which means that the only 
basis upon which the claim may be readjudicated on the merits 
is if new and material evidence has been presented to reopen 
the claim.  38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

As noted, in the March 2002 rating decision from which this 
appeal arises, the RO considered all evidence of record and 
denied the claim on its merits.  It can be found that in so 
doing, the RO implicitly reopened the claim.  Pursuant to its 
jurisdictional responsibility, the Board has reviewed the 
record and has determined that under the applicable version 
of 38 C.F.R. § 3.156 (as it existed in June 2001 when the 
appellant filed her claim to reopen) that new and material 
evidence has been added to the record since the May 2000 
decision and it is proper that the claim has be considered to 
have been reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page, and the Board will 
address the merits of the claim.  


FINDINGS OF FACT

1.  The veteran died in October 1999 at 79 years of age, and 
the death certificate lists his immediate cause of death as 
cardio-respiratory arrest with congestive heart failure as 
the antecedent cause and chronic obstructive pulmonary 
disease (COPD) as the underlying cause.  

2.  During the veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound of the right shoulder 
and back involving Muscle Groups III and IV, which was rated 
as 40 percent disabling.  

3.  There is no competent evidence showing that the veteran's 
fatal congestive heart failure or COPD had its onset in 
service, was causally related to service or any incident of 
service, or was caused or chronically worsened by the 
veteran's service-connected residuals of a gunshot wound of 
the right shoulder and back; there is no competent evidence 
that the veteran's service-connected gunshot wound residuals 
rendered the veteran materially less capable of resisting the 
effects of his congestive heart failure or COPD.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In its October 2001 letter, the RO notified the appellant 
that to establish entitlement to service-connected death 
benefits, the evidence must show:  the cause of death; an 
injury or other event in service; and a relationship between 
the cause of death and the injury, disease, or event in 
service.  The letter notified the appellant of what evidence 
VA would obtain and what evidence she should submit.  The 
letter explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The RO informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The RO specifically requested 
that the appellant ask the physician who signed the veteran's 
death certificate to provide his bases, reasons and rationale 
for identifying the veteran's cause of death and to provide 
medical records of treatment of the veteran's death-causing 
conditions.  

In addition, in a letter dated in January 2005, the VA AMC 
requested that the appellant a provide release authorization 
for records of treatment the veteran received at the Veterans 
Memorial Hospital and asked that she submit these records if 
they were in her possession.  The AMC requested that the 
appellant tell the AMC if there was any other evidence or 
information that she thought would support her claim and 
specifically requested that she submit any evidence in her 
possession that pertains to her claim.  

In view of the foregoing, the Board finds that the appellant 
was informed to submit all relevant evidence in her 
possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the appellant in 
January 2005, and the AMC thereafter readjudicated the claim 
and issued a supplemental statement of the case (SSOC) in 
November 2006.  The Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App.537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision on the 
cause of death claim.  As a matter of law, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

With respect to the Dingess requirements, VA provided the 
appellant with notice of what type of information and 
evidence was needed to substantiate her cause of death claim 
but did not provide notice of the type of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the appellant on the latter element, the 
Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this case, 
the preponderance of the evidence is against the cause of 
death claim, rendering moot any question as to effective 
date.  

Finally, all available service medical records for the 
veteran are in the claims file, and the appellant submitted 
medical records for the veteran from private physicians.  
Attempts by the AMC to obtain additional records of treatment 
the veteran received at Veterans Memorial Hospital in 1959 
were unsuccessful.  In September 2006, the AMC notified the 
appellant that it received a response from Veterans Memorial 
Hospital that they have no records for the veteran; at that 
time, the AMC again requested that the appellant send those 
records if they were in her possession.  The appellant has 
not identified or submitted any other potentially relevant 
information or evidence, and under these circumstances, there 
is no duty to provide a medical opinion pertaining to her 
cause of death claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board has referred to the amendment of 38 C.F.R. § 3.310, 
which became effective October 10, 2006, and provides for the 
award of secondary service based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  Although the RO did 
not consider this amendment, the appellant will not be 
prejudiced by the Board's consideration of this amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant with 
respect to her claim for service connection for the cause of 
the veteran's death, and no additional assistance or 
notification is required.  The appellant has suffered no 
prejudice that would warrant a remand, and her procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. at 
392-94. 

Service connection for the cause of the veteran's death

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including organic heart disease, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The certificate of death shows that the veteran died in 
October 1999 at 79 years of age and that the immediate cause 
of his death was cardio-respiratory arrest.  The death 
certificate lists congestive heart failure as the antecedent 
cause of death and COPD as the underlying cause of the 
veteran's death.  The appellant contends that the veteran's 
service-connected gunshot wound residuals resulted in his 
fatal heart disease as well hypertension and other diseases.  
She has asserted that the veteran suffered pain due to his 
gunshot wound residual and that this developed as cardio-
respiratory arrest due to congestive heart failure and COPD.  
She also argues that he suffered so much pain (presumably 
from his service-connected gunshot wound residuals) that it 
weakened his resistance.  She stated that during his lifetime 
the veteran's principal complaint was the bullet wound of his 
shoulder and he continuously suffered pain up to his death.  

Service medical records show that in March 1945 the veteran 
was wounded in action in the Philippines with a perforating 
gunshot wound.  The entrance wound was in the right upper 
deltoid region, and the exit wound was at an upper angle of 
the right scapula.  The day following the injury, the veteran 
was transferred from Camp Spencer Hospital to the 107th 
Station Hospital.  X-rays of the right shoulder showed a 
severely comminuted fracture of the upper lateral aspect of 
the scapula.  The glenoid fossa was involved, and coracoid 
and acromion processes were detached, but not displaced.  The 
right shoulder was put in traction, and remained so until 
early April 1945.  The veteran was discharged to duty in mid-
April 1945 and separated from service four days later.  The 
only available service medical records are those pertaining 
to treatment for the gunshot wound, and those records, 
including progress notes during his month-long 
hospitalization, include no observations or findings related 
to congestive heart failure or COPD.  

In a September 1948 letter to the RO concerning his then-
pending gunshot wound service connection claim, the veteran 
said his health was affected during warm days because of 
tight breathing, and he said the part of his breast that was 
wounded was scratchy and painful.  In its request for an 
orthopedic examination pertaining to the veteran's gunshot 
wound, the RO requested that limitation of motion be obtained 
and determination be made as to whether pleural cavity was 
entered.  At a VA orthopedic examination in October 1948, the 
veteran complained of pain in the right scapular region when 
in the sun and complained of an itchy sensation at night.  
X-rays showed an old well-healed fracture of the right 
scapula with bony defect, distortion of the supra spinus 
portion, and a small amount of loss of bone substance.  The 
diagnosis after clinical examination was: non-adherent scar, 
anterior surface of the right shoulder, and adherent scar 
right scapular region; healed fracture with some loss of bone 
substance, right scapula; and moderate atrophy posterior 
portion, right deltoid muscles and infraspinatus muscle 
resulting in 50 percent weakness in arm raising, backward 
motion, and outward rotation.  The examination report did not 
discuss the veteran's cardiovascular or respiratory systems.  

Records from Veterans Memorial Hospital indicate the veteran 
was hospitalized from March 1959 to April 1959.  The 
veteran's presenting complaint was occasional pricking pains 
on the right shoulder joint.  He claimed that he currently 
experienced recurrent chronic pricking pains on the exit scar 
of his gunshot wound.  The examining physician noted that the 
veteran reported that he smoked.  On physical examination, 
the veteran's thorax was symmetrical, equal in expansion, and 
movements were normal.  The physician reported no heart 
abnormalities.  He said that on examination of the lungs 
respiration was regular and effortless, there was no 
dullness, and there were no rales.  A chest X-ray showed a 
radiologically healthy chest.  The final diagnoses were:  
scar, right shoulder, secondary to gunshot wound; scar, right 
scapular region, secondary to gunshot wound, and healed 
fracture, right scapula, secondary to gunshot wound.  During 
hospitalization, the veteran was provided symptomatic 
treatment.  No surgery was recommended; referral for physical 
rehabilitation was suggested, but the veteran wished to be 
discharged.  

The record includes private and VA examination and X-ray 
reports dated in 1973, which concern residuals of the 
veteran's residuals of his in-service gunshot wound.  At a 
July 1973 VA examination, the physician noted scars on the 
right shoulder and right upper back; the right deltoid, right 
infraspinatus, and lower trapezius muscles were involved; and 
there was deformity of the right coracoid process with loss 
of bone substance from the body of the scapula in the area 
just below the spine.  The physician said there was severe 
injury to Muscle Groups III and IV.  Neither the private 
reports nor the VA examination reports include complaints, 
findings, or diagnoses concerning the veteran's heart, chest, 
or lungs.  

Outpatient records from the Tuao Municipal Health Office show 
that from August 1993 to October 1995 the veteran was seen 
with various complaints of chest pain, dyspnea, easy 
fatigability, pedal edema, and palpitations.  On physical 
examination in August 1993, blood pressure was 170/90, and 
examination of the chest revealed diminished breath sounds on 
both lung fields.  After clinical examination, 
electrocardiogram, and chest X-ray, the diagnosis was 
hypertension, heart enlargement, and emphysema.  Medication 
was prescribed.  In the remaining records, those diagnoses 
were continued along with congestive heart failure and angina 
pectoris.  On one occasion, in April 1995, the veteran's 
complaints included joint pain and chest pain, and there was 
tenderness of both hands and shoulders.  The assessment was 
osteoarthritis.  

The appellant submitted two statements from E.Y, M.D., 
Municipal Health Officer of the Tuao Municipal Health Office.  
Both statements bear the same date in January 2002.  In one 
statement, which was received in February 2002, the physician 
certified that the veteran had been treated in the Municipal 
Health Office clinic and had been under his professional care 
for:  osteoarthritis of the major joints; costochondritis of 
the anterior chest wall; chronic hypertension; congestive 
heart failure; and COPD.  The physician certified that the 
veteran had been totally disabled from 1993 up to the time of 
his death.  In the second statement, which was received in 
April 2002, the same physician made the identical statement 
except he added "chronic post operative healed wound, with 
excruciating pain, secondary to gun shot wound on the right 
breast" to the list of conditions for which the veteran had 
received treatment.  

In a letter dated in October 2004, E.R., M.D., Municipal 
Health Officer of Enrile, certified that he had examined and 
treated the veteran for chronic pain over the anterior chest.  
He said that history revealed that the veteran suffered a 
gunshot wound in the affected area several years ago.  The 
physician said his impression was post-traumatic 
costochondritis secondary to gunshot wound.  In a letter 
dated in October 2005, the same physician certified that he 
treated the veteran on an outpatient basis from 1992 to 1999 
due to on and off chest pain.  The physician said the pain 
was described as excruciating, moderate grade, felt over the 
anterior chest and radiating to the back.  Dr. E. said that 
on pertinent physical examination, there were no significant 
findings on the heart and lungs.  The physician said that 
since he noted scarring over the anterior chest, his initial 
impression then was traumatic costochondritis.  He said the 
veteran was given analgesics/anti-inflammatory drugs, which 
temporarily relieved the condition.  The physician stated the 
pain was clinically apparent until the time of the veteran's 
death.  

As noted above, the appellant contends that the veteran's 
fatal congestive heart failure and COPD were related to his 
service-connected residuals of a gunshot wound of the right 
shoulder.  The evidence outlined above confirms that the 
veteran received a through and through gunshot wound in 
service involving the right deltoid, right infraspinatus, and 
right trapezius muscles as well as deformity of the right 
coracoid process with loss of bone substance from the body of 
the scapula in the area just below the spine.  The evidence 
further shows that a physician who treated the veteran in the 
1990s diagnosed the veteran as having costochondritis 
secondary to the service-connected gunshot wound.  There is, 
however, no medical evidence or medical opinion from that 
physician or any other health care provider that suggests 
that costochondritis played any role in the veteran's death 
or was in any way related to the congestive heart failure or 
COPD listed on the death certificate as the antecedent and 
underlying causes of the veteran's death.  The Board notes in 
particular that in his October 2005 statement, Dr. E.R. said 
that on pertinent examination related to the veteran's 
complaints of pain over the anterior chest and radiating to 
the back, there were no significant findings related to the 
heart and lungs.  

On review of the entire record, the Board finds there is no 
competent evidence that the veteran's congestive heart 
failure or COPD had its onset in service, was causally 
related to service or any incident of service, or was caused 
or chronically worsened by the veteran's service-connected 
residuals of a gunshot wound of the right shoulder and back.

The evidence of record shows no diagnosis of congestive heart 
failure or COPD in service or the presence of organic heart 
disease within a year after service, and there is no evidence 
of a congestive heart disease or emphysema until 1993, which 
was more nearly 50 years after service.  The Board 
acknowledges that September 1948 the veteran mentioned 
"tight breathing" and itching and pain over the part of his 
breast that he said was wounded, but at a VA examination in 
October 1948 there was no indication that the in-service 
gunshot wound involved the pleural cavity or that residuals 
included respiratory impairment.  Further, when the veteran 
underwent a physical examination at Veterans Memorial 
Hospital in March 1959, there were no abnormalities of the 
thorax, heart, or lungs, and a chest X-ray showed a 
radiologically healthy chest.  There is no medical evidence 
that suggests the veteran's fatal congestive heart failure or 
COPD was related to service or any incident of service, 
including the gunshot wound in service or to service-
connected residuals of the gunshot wound of the right 
shoulder and back involving Muscle Groups III and IV.  

The Board is left with the appellant's contentions.  She has 
asserted that the veteran's congestive heart failure and COPD 
were related to service-connected residuals of his in-service 
gunshot wound.  Alternatively, she has implicitly contended 
that pain associated with his service-connected gunshot wound 
residuals contributed to the veteran's death as she maintains 
that it resulted in debilitating effects and general 
impairment of health to the extent that the veteran was 
rendered materially less capable of resisting the effects of 
his fatal congestive heart failure and COPD.  The record does 
not show, nor does the appellant contend, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on these matters.  It is 
now well established that a lay person such as the appellant 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and her opinion 
that the service-connected gunshot wound residuals caused or 
contributed to the veteran's fatal congestive heart failure 
and COPD is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) see 
also 38 C.F.R. § 3.159 (a) (competent medical evidence means 
evidence provided by a person who is qualified by education, 
training or experience to offer medical diagnoses, statements 
or opinions).  

In summary, there is no competent evidence that the veteran's 
fatal congestive heart failure or COPD was related to service 
or any incident of service or that a service-connected 
disability caused or contributed to the veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and 
service connection for the cause of the veteran's death must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


